EXHIBIT 10.76
Seventh Amendment
to the Supplemental Benefit Plan for Designated Employees of Bowater
Incorporated and Affiliated Companies
     WHEREAS, AbitibiBowater Inc. (the “Corporation”) maintains the Supplemental
Benefit Plan for Designated Employees of Bowater Incorporated and Affiliated
Companies, As Amended and Restated Effective February 26, 1999 (the “Plan”), for
the benefit of certain of its employees and former employees;
     WHEREAS, effective as of October 30, 2008, the Corporation accepted
sponsorship of the Plan;
     WHEREAS, effective as of October 30, 2008, the Human Resources and
Compensation Committee of the Board of Directors of the Corporation (the “HRCC”)
has the authority to administer, amend and terminate the Plan; and
     WHEREAS, the HRCC desires to amend the Plan to: (1) reflect such change in
sponsorship and delegation of the authority to amend and terminate the Plan;
(2) designate the HRCC as the administrator with authority to delegate its
administrative duties; and (3) update the Plan’s claims procedures to reflect
the requirements of the Department of Labor Regulations under the Employee
Retirement Income Security Act of 1974, as amended.
     NOW, THEREFORE, the Plan is amended, effective as of October 30, 2008, in
the following respects:
     1. A new paragraph is added to the end of the Preamble to read as follows:
     “Change in Sponsorship and Administration
Effective as of October 30, 2008, AbitibiBowater Inc. assumed sponsorship of the
Plan. In addition, effective as of October 30, 2008, the Human Resources and
Compensation Committee of the Board of Directors of AbitibiBowater Inc. assumed
the authority to administer the Plan with the right to delegate any such duties
as well as the authority to amend and terminate the Plan.”
     2. Each reference to “the Corporation” in the following Sections is hereby
replaced by reference to “AbitibiBowater Inc.”: Section 1.01 (“Acquiring
Person”), Section 1.06 (“Board”), Section 1.08 (“Change in Control”),
Section 1.11 (“Committee”), Section 7.03 (“Subsequent to a Change in Control of
the Corporation”), Section 8.07 (“Indemnification”), Section 8.08 (“Expenses”)
and 8.11 (“Governing Law”).

 



--------------------------------------------------------------------------------



 



     3.     Article 9 is amended in its entirety to read as follows:
“ARTICLE 9: CLAIMS PROCEDURE

  9.01   SUBMISSION OF CLAIMS: All inquiries and claims respecting the Plan
shall be submitted in writing and directed to the Plan Administrator. Unless
subsequently changed by corporate resolution or amendment, the Plan
Administrator has delegated its duties to (i) decide initial claims for benefits
to the Senior Vice President-Human Resources of AbitibiBowater Inc. (the “Senior
Vice President”), and (ii) review adverse benefits decisions to the
AbitibiBowater Pension Investment Committee or its designee (the “PIC”).    
9.02   WRITTEN NOTICE OF DENIED CLAIM: Written notice of the disposition of a
claim shall be furnished the claimant within ninety (90) days after the
application therefore is filed. The ninety-day notice period shall, however, be
extended for an additional ninety (90) days if the Senior Vice President
determines that an extension of time is necessary to process the claim and so
advises the claimant in writing within ninety (90) days after receipt of the
claim, which writing shall also indicate the special circumstances requiring an
extension of time and the date by which the Senior Vice President expects to
render the final decision. The Senior Vice President’s notice to any person
whose claim for benefits has been wholly or partially denied shall be written in
a manner calculated to be understood by the recipient and shall include:

  (a)   the specific reason or reasons for the denial;     (b)   specific
reference to the Plan provisions on which the denial is based;     (c)   a
description of any additional material or information necessary for the claimant
to perfect the claim and an explanation of why such additional material or
information is necessary; and     (d)   an explanation of the Plan’s claims
review procedure, including a statement of the claimant’s right to bring a civil
action under Section 502(a) of ERISA following a denial of the claim on review.

  9.03   REVIEW OF DECISION DENYING CLAIM: A claimant or his duly authorized
representative may request a review of an adverse determination by filing a
written notice of appeal to the Plan Administrator within ninety (90) days after
the claimant receives written notification of a wholly or partially denied
claim. The claimant may review or receive copies, upon request and free of
charge, of any documents, records and other information “relevant” (within the
meaning of Department of Labor Regulation Section 2560.503-1(m)(b)) to the
claimant’s claim. Within ten (10) days after, or as part of, a timely request
for review, the claimant may submit written comments, documents, records and
other information relating to his claim.

3



--------------------------------------------------------------------------------



 



  9.04   HEARING: Upon receipt of a timely request for review, the PIC may hear
the claimant’s request and inquire into the merits of the matter. The PIC shall
meet promptly with the claimant and/or his duly authorized representative and
hear arguments and/or examine documents the claimant or his representative
present.     9.05   WRITTEN DECISION OF PLAN ADMINISTRATOR: In making its
decision on review, the PIC shall take into account all comments, documents,
records and other information submitted by the claimant relating to the claim,
without regard to whether such information was submitted or considered in the
initial claim decision. The PIC’s decision on review shall be made within a
reasonable period of time, but not later than sixty (60) days after the request
for review, unless special circumstances require an extension. In that case, the
claimant shall be so advised in writing prior to the expiration of the initial
sixty (60) day period and a decision shall be rendered as soon as possible, but
not later than one hundred and twenty (120) days after receipt of a request for
review. The decision of the PIC on review of a claim shall be in writing and in
a manner calculated to be understood by the claimant. If the claim is wholly or
partially denied on review, such written notification shall include:

  (a)   the specific reason or reasons for the denial;     (b)   specific
reference to the Plan provisions on which the denial is based;     (c)   a
statement that the claimant is entitled to receive, upon request and free of
charge, reasonable access to, and copies of, all documents, records and other
information relevant (within the meaning of Department of Labor
Regulation Section 2560.503-1(m)(b)) to the claimant’s claim; and     (d)   a
statement of the claimant’s right to bring a civil action under Section 502(a)
of ERISA.”

*      *      *
     IN WITNESS WHEREOF, the undersigned authorized officer of AbitibiBowater
Inc. has executed this Seventh Amendment to the Plan as of December 17, 2008, to
evidence its adoption by AbitibiBowater Inc.

                    ABITIBIBOWATER INC.  
 
           
 
  By:   /s/ William G. Harvey
 
   
 
      William G. Harvey    
 
  Its:   Senior Vice President and Chief Financial Officer    

3